Citation Nr: 0900190	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to April 
2001 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Waco, Texas, (hereinafter RO).  


FINDING OF FACT

Irritable bowel syndrome is manifested by alternating 
diarrhea and constipation but there is no reliable evidence 
that this condition is associated with more or less constant 
abdominal distress. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7319 (2008).   
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in November 2004, the RO 
provided general notice of the information necessary to 
substantiate the claim at issue.  He was also informed of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates by letter 
dated in March 2006.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, such as the on appeal, section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the November 
2004 letter sent to the veteran requested that the veteran 
provide evidence describing how his disability had worsened.  
In addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the January 2005, April 2006 and June 2007 
examination performed in association with this claim.  The 
Board finds that the notice given, the questions directly 
asked upon examination and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was not provided notice of the criteria for an increased 
rating under the appropriated Diagnostic Code (DC 7319) prior 
to initial adjudication as required by Vazquez-Flores, supra.  
The Board concludes, however, that this error was not 
prejudicial, as the veteran displayed actual knowledge of the 
relevant criteria under DC 7319 in his January 2006 
substantive appeal.  

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by letter dated in March 2006.  
While this notice was not provided prior to the initial 
adjudication of the calm, it was followed by readjudication 
and issuance of a supplemental statement of the case in 
December 2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  As 
to the fourth element, the November 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that the requirements of Vazquez-Flores are met.  The 
Board, therefore, finds that the requirements of Pelegrini II 
are met and that the VA has discharged its duty to notify.  
See Pelegrini II, supra.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements and evidence he presented.  The veteran has also 
been afforded VA examinations that contain sufficient 
clinical evidence to determine the proper rating to be 
assigned for the veteran's irritable bowel syndrome.  Thus, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
Moderate disability due to irritable bowel syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent disability rating.  
38 C.F.R. § 4.114, DC 7319.  A 30 percent rating for 
irritable bowel syndrome requires severe disability 
manifested by diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for irritable bowel syndrome 
was granted by a September 2003 rating decision.  A 10 
percent rating was assigned.  Pertinent evidence thereafter 
includes reports from a January 2005 VA examination that 
showed the veteran reported two to three episodes of daily 
diarrhea.  He also described abdominal cramping that occurred 
to three times a day lasting five minutes.  A June 2005 VA 
outpatient treatment report showed the veteran describing 
changing symptoms of constipation, post prandial diarrhea and 
abdominal cramps without predictability. 

At an April 2006 VA examination, the veteran stated that his 
predominant problem was constipation but that he also 
suffered from diarrhea.  Intermittent abdominal cramping was 
also described.  Private clinical records dated in December 
2005 and June 2006 for unrelated medical problems to not 
reflect any significant complaints or findings relating to 
the veteran's irritable bowel syndrome, and a December 2006 
VA outpatient treatment record indicated the veteran's 
irritable bowl syndrome had been improved by Metamucil.  The 
June 2007 VA examination showed the veteran describing 
frequent daily diarrhea but no constipation.  

Applying the pertinent criteria to the facts summarized 
above, while alternating diarrhea and constipation has been 
demonstrated by some of the clinical evidence, the medical 
record reflects intermittent but not "more or less 
constant," abdominal distress.  Moreover, the most recent VA 
outpatient record showed the veteran's irritable bowl 
syndrome to be improving, and the veteran did not describe 
constipation at the most recent VA examination.  There is 
otherwise no objective evidence indicating that the veteran 
has more or less "constant" abdominal stress associated 
with his irritable bowel syndrome.  As such, an increased 
rating of 30 percent rating for irritable bowel syndrome 
under DC 7319 may not be assigned. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is  not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his irritable bowel 
syndrome, and his service-connected residuals have not shown 
functional limitation beyond that contemplated by the 10 
percent currently assigned.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  
 
The veteran asserts a much more debilitating condition due to 
his irritable bowel syndrome than was demonstrated by the 
evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for irritable 
bowel syndrome is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


